Title: From Thomas Jefferson to Caesar Augustus Rodney, 1 February 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                                                
                            
                            Sunday Feb. 1. 07.
                        
                  Th: Jefferson asks the favor of the Attorney Genl. to attend him tomorrow (Monday) at 11. oclock at a
                            consultation of the heads of departments.
                    
               